Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/301038 filed on March 23, 2022. Claims 1, 2, 4-11 and 13-17 are presented for examination and are currently pending.

Specification
The disclosure is objected to because of the following informalities: formula (2) on ¶0025 is incorrect and should be fixed to Add(n+1) = Add(n)+p-z+1. Clearly the second Add(n+1) on formula (2) refers to the Add(n+1) on formula (1); i.e. Add(n+1) = Add(n)+p. However, the nomenclature is very confusing as both formula (1) and (2) contain the term Add(n+1).
Appropriate correction is required.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities: formula (2) is incorrect and should be fixed to Add(n+1) = Add(n)+p-z+1. Clearly the second Add(n+1) on formula (2) refers to the Add(n+1) on formula (1); i.e. Add(n+1) = Add(n)+p. However, the nomenclature is very confusing as both formula (1) and (2) contain the term Add(n+1). 
Claims 8 is objected to because of the following informalities: claim 8 states “wherein s is positively correlated with a stride of the image data”. The value s was defined on claim 5 and therefore there is antecedent bases. However as clearly shown in the specification s is only used when determining the value p; and p is defined on claims 6 and 7. Therefore the examiner suggest fixing the dependency and setting claim 8 to depend on claim 6 or 7.
Claims 17 is objected to because of the following informalities: claim 17 states “wherein s is positively correlated with a stride of the image data”. The value s was defined on claim 14 and therefore there is antecedent bases. However as clearly shown in the specification s is only used when determining the value p; and p is defined on claims 16 and 17. Therefore the examiner suggest fixing the dependency and setting claim 17 to depend on claim 16 or 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-11 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites: performing a plurality of write/read rounds on the buffer circuit; performing a write operation on the buffer circuit in a writing order by the upstream module; and performing a read operation on the buffer circuit in a reading order by the downstream module; wherein the writing order and the reading order in the same write/read round are different, there is a mapping relationship between the writing order and the reading order in the same write/read round, and the mapping relationship in each of the write/read rounds is the same, and at least one of the writing order and the reading order is a sequence formed by arranging an address corresponding to each of the storage units.
These limitations are directed to, for a given round, performing writing and reading in a particular order; i.e. the claimed writing and reading orders. That is, for round 1 the claimed invention generates a sequence of addresses to write to the buffer and another sequence of addresses to read from the buffer. The claimed writing order is the order of the addresses in the writing sequence; and the claimed reading order is the order of the addresses in the reading sequence.
The claim itself does not provide any particulars as how said writing and reading order is determine; but Table 1 shows all the addresses generated for a sequence of 20 writings and readings. That is, for round 1, on step 5 (ordinal 5) the claimed method generates a writing address 5 and a reading address 2; wherein for round 2 claimed method generates a writing address 2 and a reading address 6 on the same step 5.
Further examination of the specification shows that the addresses for every step are generated using formula (1) and formula (2) on ¶0023-25. The specification clearly shows that the address is generated using either formula (1) [Add(n) + p] or formula (2) [Add(n) + p – z + 1]; wherein the judgement of whether to use formula (1) or formula (2) is done based on whether Add(n) + p is greater than z or not. What’s more, s and z are constants; wherein s is the number of storage units 131 in one row z is the number of storage units 131.
Moreover, the claim further recites wherein the writing order and the reading order in the same write/read round are different. Table 1 on ¶0017 clearly show that for the first round the sequence of writing addresses and reading addresses are different. Table 1 also shows the p value used to compute each of these sequences; e.g. p = 1 for the writing sequence and p = 5 for the reading sequence. The discussion above clearly show that the addresses generated for the sequences are generated using either formula (1) [Add(n) + p] or formula (2) [Add(n) + p – z + 1]. Therefore, by chaining the value of p each sequence will be different. Hence the writing order and the reading order in the same write/read round being different is a consequence of using the same formulas for generating the addresses with a different input parameter to the formula.
The claim further recites that “there is a mapping relationship between the writing order and the reading order in the same write/read round, and the mapping relationship in each of the write/read rounds is the same”. The specification disclose that Table 2 shows the mapping relationship between the addresses in the writing order and the addresses in the reading order according to an embodiment of the present invention [¶0019-20]. The addresses shown on Table 2 are the computed results of formula (1) or formula (2) for p = 1 and p = 5. Therefore, any relationship between these addresses is a consequence of the formulas used with the given parameters.
The claim further recites wherein “at least one of the writing order and the reading order is a sequence formed by arranging an address corresponding to each of the storage units”. As clearly shown above the claimed address corresponding to each of the storage units are generated through formula (1) and formula (2); what’s more these formulas are functions of n. That is the address is given by the formula Add(n); wherein n is an ordinal number assigned to each of the storage units. Table 2 on ¶0017 show the generated result for Add(n) for to each of the storage units (from n = 1 to n = 20) for each of the storage units shown in FIG. 3. Therefore “at least one of the writing order and the reading order is a sequence formed by arranging an address corresponding to each of the storage units” is the result of using the function Add(n) to generate the addresses; wherein n corresponding to each of the storage units.
Therefore the particular limitations of: “performing a plurality of write/read rounds on the buffer circuit; performing a write operation on the buffer circuit in a writing order by the upstream module; and performing a read operation on the buffer circuit in a reading order by the downstream module; wherein the writing order and the reading order in the same write/read round are different, there is a mapping relationship between the writing order and the reading order in the same write/read round, and the mapping relationship in each of the write/read rounds is the same, and at least one of the writing order and the reading order is a sequence formed by arranging an address corresponding to each of the storage units” are directed to the abstract ideas of mathematical formulas (i.e. those used to generated the writing and reading orders), and the abstract idea of mental process (i.e. making a judgment of whether to use formula (1) or formula (2)).
This judicial exception is not integrated into a practical application. Particularly the claim further recites: an upstream module, a downstream module and a buffer circuit comprising a plurality of storage units coupled between the upstream module and the downstream module, the method comprising: performing a plurality of write/read rounds on the buffer circuit; wherein each of write/read rounds further comprises: performing a write operation … ; and performing a read operation …. The claimed modules and buffer are generic computing elements recited at a high level of generality and, thus, do not integrate the abstract idea into a practical application. Similarly reading and writing from memory is insignificant extra solution activity and, thus, do not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Particularly the claim recites performing a write operation … ; and performing a read operation …. These limitations are directed to storing and retrieving information in memory as described on the MPEP 2106.05(d) II.; and therefore, are well-understood, routine, conventional activities in the field of computer memories.
In conclusion claim 1 is directed to generating addresses for a buffer to write and read to the buffer; wherein those addresses are generated using formula (1) and formula (2) [¶0022-27]. Hence the invention of claim 1 is directed to the abstract idea of mathematical formulas and mental processes. Claim 1 further recites other components that are generic computing elements recited at a high level of generality. Claim 1 further recites writing and reading to the buffer memory; activities that have been found to be well-understood, routine, conventional activities in the field of computer memories (storing and retrieving information in memory as described on the MPEP 2106.05(d) II.). Therefore claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 9; this claim is significantly similar to claim 1 and therefore the above analysis done for claim 1 also applies to claim 9. Claim 9 further recites “wherein in consecutive two of the write/read rounds, the writing order corresponding to the following write/read rounds is the same as the reading order corresponding to the previous write/read rounds”. This limitation states that on the writing sequence on round 2 is the same as the reading sequence on round 1.
As clearly shown above both writing and reading sequences are generated using formula (1) and formula (2) [¶0023-26]. Table 1 [¶0017] shows the generated address using formula (1) and formula (2) for a set of rounds and for 20 memory units. Table 1 further shows the values of p for the different rounds; shown below on Figure 1.

    PNG
    media_image1.png
    238
    1567
    media_image1.png
    Greyscale

Figure 1
Figure 1 above clearly show that the p value for the writing sequence of the second round is set to be the same as the p value for the reading sequence for the first round; and the reason why “the writing order corresponding to the following write/read rounds is the same as the reading order corresponding to the previous write/read rounds in consecutive rounds” is because formula (1) and formula (2) are functions of the p value; and the p value for the writing order corresponding to the following write/read rounds is the same as the p value for the reading order corresponding to the previous write/read rounds. That is, claim 9 is directed to generating writing and reading address sequences using formula (1) and formula (2); wherein pwritting (round_no) = preading(round_no – 1). 
Hence, just as claim 1, claim 9 is directed to the abstract idea of mathematical formulas and mental processes. Claim 9 further recites other components that are generic computing elements recited at a high level of generality. Claim 9 further recites writing and reading to the buffer memory; activities that have been found to be well-understood, routine, conventional activities in the field of computer memories (storing and retrieving information in memory as described on the MPEP 2106.05(d) II.). Therefore claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 2; these claim(s) limitations are significantly similar to those of claim(s) 9; and, thus, the analysis shown for claim 9 directly applies to claim 2.
Regarding claim 4; this claim is directed to generating writing and reading addresses using formula (1) and formula (2), like it was shown in the analysis for claim 1. Claim 4 further states that formula (1) and formula (2) are functions of the ordinal n; as disclosed on ¶0016-18. Furthermore, claim 4 does not add any other limitations that further integrate the abstract idea to a practical application or limitations that can be considered significantly more. Therefore claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 5; this claim is directed to generating writing and reading addresses using formula (1) and formula (2), like it was shown in the analysis for claim 1. Furthermore, claim 5 does not add any other limitations that further integrate the abstract idea to a practical application or limitations that can be considered significantly more. Therefore claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 6; this claim is directed to generating writing and reading addresses using formula (1) and formula (2), like it was shown in the analysis for claim 1. Claim 6 further states that the value of p is further generated using a formula. Furthermore, claim 6 does not add any other limitations that further integrate the abstract idea to a practical application or limitations that can be considered significantly more. Therefore claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 7; this claim is directed to generating writing and reading addresses using formula (1) and formula (2), like it was shown in the analysis for claim 1. Claim 7 further states that the value of p is further generated using a formula. Furthermore, claim 7 does not add any other limitations that further integrate the abstract idea to a practical application or limitations that can be considered significantly more. Therefore claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 8; this claim is directed to generating writing and reading addresses using formula (1) and formula (2), like it was shown in the analysis for claim 1. Claim 8 further recites that the data to be buffered is image data and to set the parameter s to a stride of the image. The limitations of claim 8 are clearly directed to selecting a particular data source or type of data to be manipulated; and therefore, considered insignificant extra-solution activity (MPEPE 2106.05(g)). Therefore claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 10, 11 and 13-17; these claim(s) limitations are significantly similar to those of claim(s) 1, 2 and 4-8; and, thus, the analysis shown for claims 1, 2 and 4-8 directly applies to claims 10, 11 and 13-17. Therefore claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 9, recite “A data buffer method, minimizing data loss occurring from data overwrite, applied to a buffer device, wherein the buffer …”. It is not clear if “minimizing data loss occurring from data overwrite” is meant to be a step of the method, and therefore scope defining; of if it is a statement of the intended use. For prior art rejection the claim is interpreted as “A data buffer method, for minimizing data loss occurring from data overwrite, applied to a buffer device, wherein the buffer …”; and thus, intended use.
Claims 2, 4-8 depend from claim 1; and do not cure the independent claim deficiencies. As such, claims 2, 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9 and 10 recite “there is a mapping relationship between the writing order and the reading order in the same write/read round, and the mapping relationship in each of the write/read rounds is the same”. It’s not clear how this limitation further defines the scope of the claimed invention. This limitation does not recite a step that generates a ‘mapping relationship’; nor does it use this mapping relation on the generation of either the writing or reading sequences.
The disclosure shows the mapping relationship on Table 2 and discloses it on ¶0019-20. As the examiner understands tables 1 and 2 show the computed addresses for formula (1) and formula (2) given a set of input parameters (i.e. the ordinals and p values shown in Table 1); and the mapping relationship is discovered from inspecting these values on the tables. Hence the claimed mapping relationship appears to be a property of the formulas used to generate the addresses. This is why the claim states ‘there is’; as in it is discovered that there is a property or a patter that emerges. As such the mapping relationship is not something that defines the scope of the claimed limitation; but instead a pattern that emerges from the formulas used to generate the writing and reading orders.
Claims 2, 4-8 and 11-17 depend from claims 1, 9 and 10; and do not cure the independent claim deficiencies. As such, claims 2, 4-8 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 4 recites “a performing ordinal of the writing order corresponding to the following write/read rounds is smaller than a performing ordinal of the reading order corresponding to the previous write/read rounds”. It is not clear how this limitation further narrows the scope of the independent claims.
This particular limitation is not stating setting the performing ordinal of the writing order corresponding to the following write/read rounds to be smaller than a performing ordinal of the reading order corresponding to the previous write/read rounds. Claim 4 states that because of how addresses are generated on claim 1 a performing ordinal of the writing order corresponding to the following write/read rounds is smaller than a performing ordinal of the reading order corresponding to the previous write/read rounds. Hence claim 4 fails to further limit the subject matter of the claim upon which it depends.
Regarding claim 13; these claim(s) limitations are significantly similar to those of claim(s) 4; and, thus, are rejected on the same grounds (i.e. failing to further limit the subject matter of the claim upon which it depends).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.
Regarding rejection of claims 1, 2, 4-11 and 13-1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more; the applicant argues that the independent claim recites a practical application because “the claims recite a buffer device or a data buffer method that minimizes data loss occurring from data overwrite” [Remarks, 2nd paragraph on p.9]. The examiner respectfully disagrees.
As shown for on the analysis for claim 1 under the Claim Rejections - 35 USC § 101 section of this office action; claim 1 does not integrate the abstract idea into a practical application. The claimed modules and buffer are generic computing elements recited at a high level of generality and, thus, do not integrate the abstract idea into a practical application. Similarly reading and writing from memory is insignificant extra solution activities and, thus, do not integrate the abstract idea into a practical application.
The applicant further argues that “the recited embodiments realize improvements ( e.g., less data loss) in the underlying technology of the data buffer” [Remarks, 3rd paragraph on p.9]. The examiner respectfully disagrees.
Particularly the applicant states that “the claims recite a methodology of reading from/writing to a data buffer that realizes improved performance in the underlying technology; namely the reduction of data loss resulting from overwrite in a single buffer” [Remarks, last paragraph on p.10]. However, the reduction of data loss is achieved by generating addresses for the buffer using formula (1) and formula (2) as shown for on the analysis for claim 1 under the Claim Rejections - 35 USC § 101 section of this office action; the judicial exception alone cannot provide the improvement [MPEP 2106.05(a)]. Therefore, claims 1, 2, 4-11 and 13-1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132